IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60869
                        Conference Calendar



RICKY CHARLES CARTER,

                                          Plaintiff-Appellant,

versus

ALVIN RANDALL; FRED CHILDS;
JAMES V. ANDERSON, Superintendent,
Mississippi Department of Corrections,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:99-CV-696-BN
                        - - - - - - - - - -
                           June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Ricky Charles Carter, Mississippi prisoner # 40982, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous for failure to state a claim.    Carter argues that he

was deprived of personal property when he was transferred from

one correctional facility to another.    He contends that this

property was misplaced or destroyed, and he seeks compensation

for its   value, as well as punitive damages.   On appeal, Carter



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60869
                                -2-

also asserts that this deprivation violated his First, Fourth,

and Eighth Amendment rights.

     The negligent or intentional destruction of an inmate’s

property by a state official does not raise a constitutional

claim if adequate state post-deprivation remedies exist.     See

Daniels v. Williams, 474 U.S. 327 (1986); Hudson v. Palmer, 468
U.S. 517 (1984); Simmons v. Poppell, 837 F.2d 1243, 1244 (5th

Cir. 1988).   Mississippi’s post-deprivation remedies are

sufficient.   Nickens v. Melton, 38 F.3d 183, 184-86 (5th Cir.

1994).   Therefore, Carter’s appeal is frivolous and is dismissed.

5TH CIR. R. 42.2.

     The district court’s dismissal of Carter’s complaint and

this court’s dismissal of his appeal as frivolous count as two

“strikes” for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   Carter is CAUTIONED

that if he accumulates three “strikes” under § 1915(g), he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.